     Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
USVALDO CONTRERA, FRANCISCO LOPEZ,
PEDRO BATISTA, FABIAN HERRERA and
ANTONIO REYES, individually and on behalf
of all others similarly situated,
                                                                         Case No. 16-CV-03851
                                            Plaintiffs,                  (LTS) (GWG)
        - against -

IRVING LANGER, E&M BRONX ASSOCIATES LLC,
E&M ASSOCIATES, and GALIL MANAGEMENT, et al.

                                             Defendants.
---------------------------------------------------------------------X

     ORDER GRANTING MOTION FOR APPROVAL OF PROPOSED NOTICE OF
        SETTLEMENT AND CLASS ACTION SETTLEMENT PROCEDURE

        This matter comes before the Court on Plaintiffs’ Motion for Preliminary Approval of the

Settlement and Class Action Settlement Procedure, which was originally filed with the Court on

January 22, 2020 (Docket # 402). The terms of the settlement have been revised since the motion

was originally submitted, and the current, operative version of the agreement, with notices, was

filed with the Court on November 2, 2020 (Docket #428) (the “Settlement” or “Settlement

Agreement”). Having reviewed the motion, and all documents and exhibits submitted therewith,

as revised, the Court GRANTS approval of the notice of proposed Settlement pursuant to Fed. R.

Civ. P. 23 and 29 U.S.C. § 216(b). Accordingly, it is hereby ORDERED that:

             (1) Upon preliminary review, the Settlement reached by the parties, as set forth in the

             Motion and Settlement Agreement, including the allocation formula, attorneys’ fees,

             and other terms, is likely fair and reasonable to all involved, suffers from no obvious

             defects, was reached after arms-length negotiations between the parties, and constitutes

             a reasonable compromise of the claims and defenses in this matter;




                                                          1
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 2 of 10




    (2) The Parties are directed to perform according to the terms set forth in the Settlement

        Agreement;

    (3) For the reasons given in Docket # 406, the Court finds that giving notice to the class

        identified in Docket # 406 is justified by the parties’ showing that the court will

        likely be able to certify that class for purposes of judgment on the proposed

        settlement pursuant to Fed. R. Civ. P. 23(e)(1)(B)(ii).

    (4) The proposed Notice of Pendency of the Class Action and Proposed Settlement

        Notices (“Notices”), at dkt # 429-4, and the Claim and Change of Address Forms

        at dkt #429-5, are hereby approved, are found to be reasonable means of providing

        notice under the circumstances, and, when completed, shall constitute due and

        sufficient notice of the Settlement to all persons affect by and/or entitled to

        participate in the Settlement, in full compliance with the notice requirements of

        Rule 23 of the Federal Rules of Civil Procedure and due process of law;

    (5) The Parties may make formatting and minor, non-substantive revisions to the

       Notices, Claim Form and Change of Address Form following the issuance of this

       Order as they deem appropriate and necessary and to also insert deadlines and dates

       consistent with this Order without necessity for further Court intervention;

    (6) The Parties are directed to have the Settlement Agreement, including all Exhibits,

        including Notices and the Claim Form, translated from English to Spanish within

        fourteen (14) Days of this Order;

        Settlement Administrator

    (7) Class Counsel has designated, and the Court appoints, Settlement Services, Inc.

        (“SSI” or “Claims Administrator”), to be responsible for communicating with Class




                                            2
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 3 of 10




        Members, disseminating Notices, Claim Forms and Change of Address Forms,

        accepting and maintaining documents sent by Class Members, including Claim

        Forms and other documents relating to claims administration, and administering

        claims for allocation, according to the formula set forth in the Settlement

        Agreement and its attachments;

    (8) SSI’s costs, which include the cost of notice and processing of claims, shall be paid

        from any unclaimed funds as provided for in the Settlement Agreement;

        Notice Procedure

    (9) By no later than ten (10) days after entry of this Order, Defendants are to furnish to

        SSI, in electronic form, a list of all Class Members, identified by: (i) name, (ii) last

        known address, (iii) for Opt-in Plaintiffs, additionally, the address on their opt-in

        form, (iv) any addresses provided by Class Counsel to Defendants, (v) land line (if

        known), (vi) cell telephone number (if known), (vii) email address (if known), (viii)

        Social Security Number, (viv) dates of employment, (vv) job title(s) or description

        (i.e., superintendent, porter or handyman), and (vvi) number of actual weeks

        worked during the Class Period, using the calculation for work weeks set forth in

        Paragraph VI(A) of the Settlement Agreement (“First Spreadsheet”);

    (10) Within seven (7) Days of receiving the First Spreadsheet from Defendants as

       outlined in Paragraph VI(A) of the Settlement Agreement, as well as any

       supplemental information from Class Counsel, the Claims Administrator shall

       utilize the U.S. Post Office’s National Change of Address (“NCOA”) database, to

       locate alternative mailing addresses for each Class Member plus any other database

       that the Claims Administrator deems appropriate to effectuate a robust search for




                                           3
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 4 of 10




       Class Members who may not have fixed addresses;

    (11) Within fourteen (14) Days of receiving the First Spreadsheet from Defendants as

       outlined in Paragraph VI(A) of the Settlement Agreement, as well as any

       supplemental information from Class Counsel, the Claims Administrator shall

       provide Defendants’ Counsel with a revised spreadsheet containing the following

       for each Class Member: (i) all original information received from Defendants’

       Counsel, (ii) all supplemental information received from Class Counsel, (iii)

       alternative information received through the NCOA search or any other search

       mechanism engaged by the Claims Administrator and (iv) identifying any purported

       Class Member that was included in the list as a result of Class Counsel’s production

       (“Defendants’ Counsel Spreadsheet”);

    (12) Within fourteen (14) Days of receiving the First Spreadsheet from Defendants as

        outlined in VI(C) of the Settlement Agreement well as any supplemental

        information from Class Counsel, the Claims Administrator shall provide Class

        Counsel with a spreadsheet containing the (i) name, (ii) job title(s), (iii) dates of

        employment, (iv) number of actual weeks worked during the Class Period, and (v)

        last 5 digits of each Class Member’s Social Security number (“Class Counsel

        Spreadsheet”), as set forth in Paragraph (VI)(D) of the Settlement Agreement. For

        Named Plaintiffs and Opt-In Plaintiffs, the Class Counsel Spreadsheet shall include

        the address, telephone number(s) and e-mail address for Named Plaintiffs and Opt-

        In Plaintiffs;

    (13) Within ten (10) Days after receipt of the Class Counsel and Defendants’ Counsel

       Spreadsheets the parties shall meet and confer in a good faith effort to resolve any




                                          4
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 5 of 10




       disputes regarding (i) the propriety of the status of any individual identified in and/or

       omitted from the spreadsheets as a Class Member; (ii) whether any individual in the

       spreadsheets should be deemed a Class Member; and (iii) the accuracy of job title(s),

       dates of employment and/or weeks worked. The parties shall jointly provide the

       Claims Administrator with a spreadsheet containing these revisions (“Final

       Spreadsheet”), as set forth in Paragraph (VI)(E) of the Settlement Agreement. To

       the extent the Parties are unable to resolve their differences, they shall submit their

       positions to Magistrate Judge Gorenstein. The decision of Magistrate Judge

       Gorenstein concerning period/dates of employment shall be incorporated into the

       Final Spreadsheet. All final determinations to the issues in this section shall be

       forwarded to the Claims Administrator.

    (14) Within forty-nine (49) Days of this Order or (ii) seven (7) Days of the Claims

       Administrator’s receipt of the Final Spreadsheet, or (iii) seven (7) days of the

       decision of Magistrate Judge Gorenstein pursuant to Paragraph (VI)(E) of the

       Settlement Agreement, whichever occurs the latest, the Claims Administrator shall

       perform preliminary calculations to determine each Class Member’s Estimated Net

       Settlement Payment using the method set forth in Paragraph VI(F) of the Settlement

       Agreement;

    (15) For Named Plaintiffs, the Notice Packet shall include the Notice for Named

       Plaintiffs and the Change of Address Form. For Opt-in Plaintiffs, the Notice Packet

       shall include the Notice for Opt-In Plaintiffs and the Change of Address Form. For

       all Class Members who are not Named Plaintiffs or Opt-In Plaintiffs, the Notice

       Packet Shall include the Notice to Class Members and Claim Form;




                                           5
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 6 of 10




    (16) Within seven (7) Days after the Claims Administrator has calculated each Class

       Members’ Estimated Net Settlement Payment amount, the Claims Administrator

       shall mail (by first class mail) the appropriate Notice Packet to each Class Member

       at each address listed in the Final Spreadsheet. Notice Packets shall be mailed to

       each address identified for each individual Class Member;

    (17) Within seven (7) Days after the Claims Administrator has calculated each Class

       Members’ Estimated Net Settlement Payment amount, the Claims Administrator

       shall send a text in English and Spanish to each Class Member, informing the Class

       Member that a Notice Packet was delivered;

    (18) For undeliverable Notice Packets, the Claims Administrator shall follow the

       procedures set forth in Paragraph VI(H) of the Settlement Agreement;

    (19) The Claims Administrator shall mail a replacement Notice Packet to any Class

       Member who requests one, as set forth in Paragraph VI(J) of the Settlement

       Agreement;

    (20) In the event any Class Member submits a timely Claim Form that the Claims

       Administrator determines is materially incomplete or deficient, the Claims

       Administrator (no later than seven (7) Days following the Claim Form Deadline)

       shall provide the Class Member with a letter requesting the information that was not

       provided and giving the Class Member fourteen (14) Days from the date the

       deficiency letter is mailed to the Class Member to correct the deficiencies and

       resubmit the document, as set forth Paragraph VI(K) of the Settlement Agreement;

    (21) For Class Members who are not Named Plaintiffs or Opt-In Plaintiffs and have not

       yet submitted a completed Claim Form, thirty (30) Days after the initial mailing of




                                         6
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 7 of 10




       the Notice Packet, the Claims Administrator shall: (a) mail the Reminder Postcard

       (Docket # 429-7); (b) transmit two text messages (one in Spanish and the other in

       English) and (c) make one phone call to each such Class Member if such Class

       Member’s cellular/landline telephone number has been provided to the Claims

       Administrator, as set forth in Paragraph VI(I) of the Settlement Agreement;

        Class Members who are Not Opt-In Plaintiffs or Named Plaintiffs

    (22) For Class Members who are not Named Plaintiffs or Opt-In Plaintiffs, in order to

       be a Participating Claimant entitled to receive a Settlement Check, a Claim Form

       must be received by the Claims Administrator within ninety (90) Days of the initial

       mailing of the Notice Packet subject to one twenty-one (21) Day extension under

       the circumstances described in Paragraph VI(H) of the Settlement Agreement

       (“Claims Form Deadline”);

    (23) Any Class Member who is not a Named Plaintiff or an Opt-In Plaintiff and does

       not properly and timely submit a Claim Form shall be bound by all of the terms and

       provisions of the Settlement Agreement pertaining to the released claims as defined

       in the Settlement Agreement, including the release of such claims, whether or not

       such Class Member has objected to the Settlement Agreement;

    (24) Any Class Member who submits a timely and valid Claim Form as set forth above

       shall be included in the New York and Federal Class, and shall be bound by all of

       the terms and provisions of the Settlement Agreement pertaining to the released

       claims as defined in the Settlement Agreement, including the release of such claims,

       whether or not such Class Member has objected to the Settlement Agreement and

       whether or not such Class Member participates in the Settlement by cashing his/her




                                         7
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 8 of 10




       check;

        Opt-In Plaintiffs and Named Plaintiffs

    (25) Named Plaintiffs and Opt-In Plaintiffs shall not be required to submit a Claim Form

       to be a Participating Claimant entitled to a Settlement Check under the Settlement

       Agreement. Named Plaintiffs and Opt-In Plaintiffs may submit the Change of

       Address Form to the Claims Administrator to update their address on file with the

       Claims Administrator;

    (26) Named Plaintiffs and Opt-In Plaintiffs shall be included in the New York and

       Federal Class, and shall be bound by all of the terms and provisions of the Settlement

       Agreement pertaining to the released claims as defined in the Settlement Agreement,

       including the release of such claims, whether or not such Class Member has objected

       to the Settlement Agreement and whether or not such Class Member participates in

       the Settlement by cashing his/her check;

       Objections, Fairness Hearing and Motion for Final Approval

    (27) Class Counsel shall file their Motion for Judgment and Final Approval on or before

       April 19, 2021;

    (28) The Court will hold a Fairness Hearing on the above-referenced settlement on May

       3, 2021, at 4:00 p.m., in Courtroom 6B at the United States District Court, Southern

       District of New York, 500 Pearl Street, New York, New York 10007;

    (29) Any Class Member may attend the Fairness hearing, as set forth in Question 20 of

       the Notices (Docket #429-5). Subject to the provisions of Paragraph X of the

       Settlement Agreement, and with permission from the Court, as described in

       Question 21 of the Notices, a Class Member may speak at the Fairness Hearing in




                                          8
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 9 of 10




       person or by counsel and may be heard, either in support of or in opposition of the

       fairness, reasonableness, and adequacy of the Settlement Agreement, the allocation

       formula, or Class Counsel’s request for attorneys’ fees and service awards;

    (30) Any objection to the Settlement must be in writing and be sent to the Claims

       Administrator, through first class mail, postmarked or received on or before the

       Claims Form Deadline. Objections should be addressed to SSI Group, LLC, Re:

       Contrera Lawsuit, P.O. Box 1657, Tallahassee, Florida 32302-1794, or to any other

       address that SSI chooses in the United States and as printed on the Notice to the

       Class;

    (31) The Claims Administrator will stamp the date received on the original and send

       copies of each objection, with supporting documents, to Class Counsel and

       Defendants’ Counsel by email, to be delivered no later than three (3) days after

       receipt of the objection;

    (32) Any Class Member who does not make his/her objection in the manner and by the

       time provided herein shall be deemed to have waived such objection and shall be

       forever foreclosed from making any objection to the fairness or adequacy of the

       proposed settlement as set forth in the Settlement Agreement or to the award of

       attorneys’ fees to Class Counsel or enhancement payments to any Named Plaintiff,

       unless otherwise ordered by the Court;

    (33) The date and time of the Fairness Hearing shall be set forth in the Notice but shall

       be subject to change by the Court without further notice to Class Members other

       than that which may be posted at the Court or on the Court’s website or docket. The

       Court may approve the Settlement Agreement, if appropriate, without further notice




                                          9
Case 1:16-cv-03851-LTS-GWG Document 431 Filed 11/04/20 Page 10 of 10




       to the Class;

  SO ORDERED THIS 4th day of November, 2020




                        THE HONORABLE GABRIEL W. GORENSTEIN, U.S.M.J.




                                  10
